Citation Nr: 0911530	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the Veteran's claims for service 
connection for hypertension and for diabetes mellitus.  In a 
June 2006 decision, the RO in Huntington, West Virginia, 
again denied the Veteran's claims for service connection for 
hypertension and diabetes mellitus.  The Veteran's claim for 
service connection for diabetes mellitus was granted in an 
August 2008 rating decision by the Louisville RO.  The RO 
again denied the Veteran's claim for service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus, as reported in a November 2008 
supplemental statement of the case.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2009.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's hypertension was first manifested more than 
one year after the end of the Veteran's military service and 
is unrelated to his period of military service

2.  The Veteran's hypertension has not been caused or made 
worse by service-connected diabetes mellitus.




CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service; his hypertension is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through September 2004 and March 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the September 2004 and March 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2004 
and March 2008 letters.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the March 
2008 notice letter that fully addressed all notice elements 
required by Pelegrini, supra.  Specifically, the March 2008 
notice letter notified the Veteran of his and VA's respective 
duties for obtaining evidence.  The letter also gave examples 
of the types of medical and lay evidence that the Veteran 
could submit or ask VA to obtain in support of his claim.  
The March 2008 letter further informed the Veteran of what 
evidence was required to substantiate the service connection 
claim, including as secondary to diabetes mellitus.  

Although not all notices were sent before the initial 
decision in this matter, the Board finds that the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  The agency of original jurisdiction (AOJ) 
has also re-adjudicated the claim after the notice was 
provided; this was done by way of a November 2008 
supplemental statement of the case (SSOC).  The Board further 
notes that although the Court has held in Mayfield, supra, 
that post-decisional documents are inappropriate vehicles 
with which to provide notice, the AOJ in this case provided 
VCAA-compliant notice that was followed by a re-adjudication 
of the Veteran's claim.  The Board concludes that during the 
administrative appeal process the Veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has 
already transpired.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided until after the initial adjudication of the 
Veteran's claim, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Veteran was supplied with notice 
pursuant to Dingess/Hartman via the March 2008 notice letter.  
The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the Veteran, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment at the Louisville VA Medical Center (VAMC) and the 
Ireland Army Community Hospital in Fort Knox, Kentucky.  The 
Veteran was provided VA medical examinations in April 2005 
and August 2008; reports of these examinations have been 
associated with the claims file.  Additionally, the Veteran 
and his representative have both submitted written argument, 
and the Veteran has testified before the undersigned Veterans 
Law Judge.  Otherwise, neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.  The Board notes initially that the RO has 
considered the Veteran's claim for service connection as 
directly related to service and on a secondary basis.  The 
Board will likewise consider both theories of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, including arthritis, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not previously been VA's practice, which 
strongly suggests that the change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the appellant's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records and post-service records of his ongoing 
treatment at the Louisville VAMC and the Ireland Army 
Community Hospital (IACH), as well as records of VA 
examinations conducted in April 2005 and August 2008.  A 
review of the Veteran's service-treatment records finds that 
they are silent as to any diagnosis of hypertension; the 
Veteran's blood pressure was repeatedly recorded as normal, 
and no abnormalities of his heart or circulatory system were 
noted while in service.  Separation reports of medical 
examination and history conducted in March 1993 indicate no 
findings or complaints of hypertension.

Records of the Veteran's post-service treatment at the 
Ireland Army Community Hospital in Fort Knox, Kentucky, 
indicate that he was first noted to have elevated blood 
pressure at an August 1999 treatment visit.  No diagnosis was 
assigned at that time.  The Veteran was diagnosed with 
hypertension in July 2001 and has received ongoing treatment 
for the disability at the IACH and the Louisville VAMC since 
that time.  

Report of the April 2005 VA examination reflects that the 
examiner reviewed the claims file and conducted physical 
examination of the Veteran, identifying a diagnosis of 
hypertension.  The examiner opined that it was unlikely that 
the Veteran's current hypertension was related to his 
military service or caused or aggravated by his diabetes 
mellitus.  The examiner opined in particular that the 
Veteran's hypertension was not of sufficiently lengthy 
duration to be considered a result of his diabetes mellitus, 
nor did he demonstrate the renal problems that would be 
expected if his hypertension were related to diabetes.  
Similarly, report of the August 2008 VA examination reflects 
that the Veteran displayed no diabetic nephropathy or other 
renal symptoms.  The examiner diagnosed him at that time with 
essential hypertension and opined that the disability was not 
likely etiologically related to his diabetes mellitus, noting 
that there was no evidence of diabetic nephropathy.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension.  
Here, notwithstanding the Veteran's current diagnosis of 
hypertension, a review of the evidence does not reflect 
competent medical evidence linking the currently diagnosed 
disability to the Veteran's time in service.  Further, the 
Board finds that the competent medical evidence of record 
weighs against the finding of an etiological link between the 
Veteran's hypertension and his service-connected diabetes 
mellitus.  Hence, an essential requirement for service 
connection is not met.

In finding that the Veteran's hypertension is not related to 
his time in service, the Board finds persuasive the lack of 
any in-service diagnosis or treatment for hypertension, as 
well as the fact that no physician or other medical 
professional has linked any current hypertension directly to 
active service.  Additionally, neither the Veteran nor his 
representative has presented or alluded to the existence of 
any medical opinion establishing a relationship between the 
Veteran's currently diagnosed hypertension and his period of 
military service.  The Board finds the medical evidence in 
the Veteran's service treatment records to be persuasive that 
he was not treated for or diagnosed with hypertension at any 
time while in service.  The Veteran's March 1993 separation 
reports of medical history and examination noted no 
abnormalities of the Veteran's heart, and no diagnosis of 
hypertension or reports of problems with the Veteran's blood 
pressure were made at the time.  There is further no evidence 
that the Veteran was diagnosed with hypertension, or 
otherwise obtained any treatment for the disability, at any 
time before his August 1999 treatment at the Ireland Army 
Community Hospital; he was not diagnosed with hypertension 
until July 2001, more than 8 years after his separation from 
active duty.  The Board further notes that the April 2005 and 
August 2008 VA examiners concluded that the Veteran's 
existing hypertension was not linked to his time in service.  
Hence, the record presents no basis for a grant of direct 
service connection for hypertension or for favorable 
application of the one-year presumption.  38 C.F.R. §§ 3.307, 
3.309.  

Because the question of whether a disability such as 
hypertension is related to another disorder such as diabetes 
mellitus is a medical question requiring expertise, the Board 
relies upon the April 2005 and August 2008 VA examiners' 
opinions in making its determination.  The examination 
reports reflect that both examiners solicited a subjective 
history from the Veteran in addition to examining his claims 
file and understood the medical questions being asked by VA.  
Additionally, both the April 2005 and August 2008 VA 
examiners offered a rationale for their opinion that the 
Veteran's hypertension was less likely than not related to 
his service-connected diabetes mellitus, relying on the 
examination and their medical expertise in concluding that 
any connection between the Veteran's hypertension and his 
service-connected diabetes mellitus was doubtful.  
Specifically, both examiners noted the absence of any 
indication of diabetic nephropathy or any other kidney 
problems and concluded that the Veteran's diagnosed 
hypertension was therefore not linked to the Veteran's 
service-connected diabetes mellitus.  Thus, in rendering a 
decision as to whether the Veteran's hypertension is linked 
to his service-connected diabetes mellitus, the Board finds 
persuasive the negative medical opinions provided by the VA 
examiners in April 2005 and August 2008.

The Board acknowledges that the Veteran has testified that in 
his opinion, his hypertension is linked to his service-
connected diabetes mellitus.  The Board further acknowledges 
that the Veteran has testified that he was a registered 
physician's assistant during service.  Thus, the Veteran's 
statement as to medical matters is not merely a lay opinion 
which the Board may disregard as not probative.  Compare 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that lay persons without medical training are not competent 
to attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis) with Goss v. 
Brown, 9 Vet. App. 109 (1996) (holding that to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments).  Further, the Court has held that 
the Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part, that "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may thus appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In this case, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's assessment of 
the etiology of his hypertension.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).

In conclusion, the Board finds that it has not been shown 
that the Veteran's hypertension is related to service.  
Furthermore, the objective medical evidence of record weighs 
against the finding of a nexus between the Veteran's service-
connected diabetes mellitus and his current hypertension.  
For all the foregoing reasons, the Board thus concludes that 
any hypertension was not incurred in or aggravated by service 
and is not proximately due to or the result of his service-
connected diabetes mellitus.  The claim for service 
connection for hypertension must thus be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


